Aulisi, J.
Appeal by claimant from a judgment of the Court of Claims dismissing its claim for extra compensation for engineering, supervision and inspection services, and interest on the retained percentages. We find controlling Tippetts-Abbett-McCarthy-Stratton v. New York State Thruway Auth. (18 A D 2d 402, affd. 13 N Y 2d 1091). That was a similar claim for engineering services rendered when the completion date of the prime construction contract between the contractor and the Thruway Authority was extended. The burden on appellant here, as set forth in Tippetts (supra), to show that the Authority unreasonably delayed the work has not been met. The trial record contains various instances and reasons for the problems and delays common to this type of extensive highway construction program. In addition, the contract provisions between appellant and the Authority stated that the contract was to continue during extensions of the prime contract and appellant was put on notice not to expect additional fees during extensions of time. Judgment affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in memorandum decision by Aulisi, J.